I concur in the result, but do not think the evidence of the witness Davis was admissible on the ground stated by the Chief Justice that, "it was a recognition by the railroad that persons injured by the wreck were entitled to compensation therefor." On the contrary, I think the better rule is that evidence of settlement of claims of others growing out of alleged negligence in the same transaction is not relevant. 1 Elliot on Evidence, sec. 240. If such evidence is admitted it is obvious that justice would require that the defendant be allowed to show any peculiar merits in the claim settled distinguishing it from that on trial, and this would result in requiring the jury to determine the distinctions to be drawn between the claim on which they were to find a verdict and as many others as the plaintiff might discover to have been settled and choose to bring into the case. Besides, the highest public policy suggests that those charged with liability in such matters should be encouraged to settle claims, rather than have placed before them in the consideration of just claims the menace of settling them at the peril of having to justify such settlement in a suit brought by another whose claim it considered unjust, and show wherein the claims were distinguishable.
In this case, however, I do not think the admission of *Page 144 
the evidence was of any practical importance. The witness proved nothing more than that he was injured in the wreck while in the employment of the railroad company, and that the company paid his salary for the portion of the month that he was unable to perform his duties. Such a natural and usual act of consideration to an employee, injured without fault on his part, I do not think any reasonable jury would regard an admission of liability for negligence.